Citation Nr: 1519205	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-27 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for chronic fatigue syndrome.  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hip condition, to include as secondary to service-connected patellofemoral syndrome.  

4.  Entitlement to service connection for a liver condition secondary to heat exposure.  

5.  Entitlement to service connection for a bladder condition.  

6.  Entitlement to service connection for multiple sclerosis.  

7.  Entitlement to a higher overall combined disability rating, to include on an extraschedular basis.    

8.  Entitlement to service connection for the cause for neck and back pain.

9. Entitlement to a temporary total (100 percent) disability evaluation because of hospitalization over 21 days and/or based on surgical or other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to October 1998 and from February 2003 to April 2004, including service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2013 letter, the RO informed the Veteran that, with regard to the claim of service connection for a hip condition, a statement received on March 22, 2013, would not be accepted as a substantive appeal because the time limit to file a substantive appeal had expired following its issuance of a statement of the case (SOC) in September 2012.  The Board notes that the RO's August 2013 letter was clearly in error as a VA Form 9 is in the record, and it is date-stamped by the RO as received in October 2012.  This VA Form 9 is sufficient to perfect her appeal for that issue because (a) it was timely received and (b) it specifically identifies the hip condition as a claim the Veteran wished to appeal.  See 38 C.F.R. §§ 19.33, 20.202 (2014).  The Board will otherwise waive any procedural defect as to the timely filing of an appeal regarding that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Due Process Considerations

The issues listed on the title page numbered 1-7 must be remanded to afford the Veteran her due process right to initial AOJ consideration of evidence received after it last adjudicated her appeal at that level.  The Board notes that her VA Form 9 was filed in September 2012, which was before February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Accordingly, this new evidence is not subject to initial review by the Board without the Veteran having waived initial AOJ consideration.  See 38 U.S.C.A. § 7105(e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2014).  

The Veteran and her representative were sent notice in February 2015 that the Board could not consider this evidence without a waiver of AOJ consideration.  The notice letter informed her that:

You have 45 days from the date of this letter to respond.  If we have not heard from you by the end of the 45-day time period, we will assume that you do not wish to have the Board decide your appeal at this time, and we will remand your appeal to the AOJ for review. 

Neither she nor her attorney responded.  Therefore, the matter must be remanded. 

B.  Manlincon Issues

The remaining issues listed on the cover pages, numbered 8-9, must be remanded for issuance of a statement of the case (SOC).  See 38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the remanded claims 1-7 listed on the title page with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

2.  Issue the Veteran an SOC with respect to her claims listed on the title as 8-9.  This issuance should include notification of the need to timely file a substantive appeal to perfect her appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




